DELIVERY INVOICETRAVELERS Company:St. Paul Fire & Marine Insurance Company IEngex, Inc.Policy Inception/ Effective Date: 05/16/12 N44 Wall Street 2nd FLOORAgency Number: 3181334 SNew York NY 10005 U RTransaction Type: EEXTENSION DTransaction number: Processing date: 04/18/2013 Policy Number: ZBN-14R46295-12-N2 AMackoul & Associates, Inc G585 Stewart Ave Suite L50 EGarden City, NY 11530 NAtt: Nicole Lippel T Policy Number Description Amount Surtax/ Surcharge 14R46295 ADDITIONAL PREMIUM FOR POLICY EXENSION UNTIL 07/01/13 40724Ed. 12-90Insured Copy 1990 The Travelers Indemnity Company. All rights reserved. Page 1 RIDER To be attached to and form part of Financial Institution Bond, Standard Form No. 14, No. ZBN-14R46295-12-N2in favor of Engex, Inc. It is agreed that: 1. The attached bond is amended by replacing that Item(s) on the Declarations Page corresponding to the Item(s) indicated below with an “X”: x Item 2.
